DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The Amendment filed 24 Feb 2022 has been entered.  Claims 1-12 are pending in the application.  Claims 1 and 7 are currently amended with claim 12 newly added.  Applicant’s amendment to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 24 Nov 2021.
Response to Arguments
Applicant's arguments filed 24 Feb 2022 have been fully considered but they are not persuasive. Applicant argues the nonstatutory double patenting rejection is not proper and should be withdrawn (Pg. 6-8). Examiner respectfully disagrees with that argument as more fully discussed below.
Regarding the nonstatutory double patenting rejection applicant generally asserts that slits 13 in Whittle et al. (U.S. Pub. 2005/0063686) are not taught as providing any advantageous benefits which one of ordinary skill in the art would have found obvious to incorporate in claim 1 of U.S. Patent No. 10,449,308 (henceforward “patent claim 1”) as Whittle allegedly would not improve the constricting effect of that patent claim (Pg. 6-8).
Applicant appears to be in agreement that patent claim 1 recites “at least one slot-shaped recess” but is silent as to the location of that recess. Instant claims 1 and 12 particularly recite the location of the at least one cut as spaced apart from edges of the electrical resistance heating element. The technical question thus presented to one of ordinary skill in the art reading patent claim 1 would thus be “where on the electrical 
Whittle is found to be relevant prior art within the knowledge and skill of an ordinarily skilled artisan which teaches slits 13 (i.e. slot-shaped recesses) spaced from edges of a resistance heating element (e.g. Fig. 6A), wherein the slits 13 will operate to constrict lines of flux. Applicant acknowledges that ¶0073 of Whittle discusses various benefits due to the placement of slits 13 but asserts those benefits would not improve on patent claim 1. Applicant thus appears to somewhat imply that no specificity of location for the slot-shaped recess(es) could be made in patent claim 1 since that claim is already fully complete without need for improvement. However, the slot-shaped recess(es) must be placed somewhere and Whittle enunciates reasons for locating such recesses away from edges of the electrical resistance heating element (¶0073).
In response to applicant's argument that the slot-shaped recess in parent claim 1 already addresses a technical problem of constricting lines of flux which would not need further modification, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The slot-shaped recess(es) in patent claim 1 must be located somewhere on the electrical resistance heating element of patent claim 1. Examiner submits that applicant has failed to persuasively argue either that the location of slits 13 in Whittle as spaced apart from edges would not operate effectively in parent claim 1 or that one of ordinary skill in the art would only have 
Claim Objections
Claims 3-4 and 10-11 are objected to because of the following informalities:
Claim 3, Ln. 2 recites “a porous structure” which should read “the porous structure” following the amendment to claim 1 which now introduces “a porous structure”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,449,308 in view of Whittle et  in view of Whittle. A further mapping of dependent claims is as follows:
Instant claim 2 vs. patent claim 2
Instant claim 3 vs. patent claim 3
Instant claim 4 vs. patent claim 9
Instant claim 5 vs. patent claim 4
Instant claim 6 vs. patent claim 6
Instant claim 7 vs. patent claim 7
Instant claim 8 vs. patent claim 8
Instant claim 9 vs. patent claim 10
Instant claim 10 vs. patent claim 11
Instant claim 11 vs. patent claim 12
Instant claim 12 vs. the totality of patent claim 3 in the same manner as discussed above in regard to claim 1

Allowable Subject Matter
Claims 1-12 are allowed over the prior art and are solely rejected based upon the above nonstatutory double patenting rejection.
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to include subject matter which was indicated as allowable in parent application U.S. Appn. 15/398,981 (see Pg. 2-4 of Notice of Allowance mailed 18 Jun 2019). Instant claim 1 is thus found allowable over the prior art for at least the same reasons as discussed in the parent application.
New claim 12 is allowed as it includes the totality of former claim 3, which was indicated as allowable subject matter in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.